Citation Nr: 0505823	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  95-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to an increased rating for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1947 to May 
1950 and from August 1950 to June 1954.  He also served on 
periods of active duty for training between May 1958 and May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits sought.  The veteran subsequently perfected this 
appeal.  

A hearing at the RO was held in June 1995.  A hearing was 
held in Washington, D.C. before the undersigned in November 
1997.  Transcripts of both hearings are associated with the 
claims folder.  

The Board remanded this claim for additional development in 
March 1998.  In March 2003, the Board requested a medical 
opinion from the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a).  In September 2003, 
the Board denied entitlement to service connection for 
rhinitis, sinusitis, and COPD; and also denied a rating 
greater than 10 percent for residuals of a nasal fracture.  

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2004, the Secretary filed a Motion for Remand 
asserting that the Board did not provide adequate reasons and 
bases for its conclusion that the duty to notify had been 
satisfied.  Citing Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002), the 
Secretary essentially argued that the veteran was not 
notified of the evidence necessary to substantiate his 
claims, or of his and VA's respective obligations with regard 
to obtaining evidence.  

In May 2004, the Appellant filed a response agreeing that the 
duty to notify had not been satisfied, and requested that the 
Court deny the Motion for Remand to allow the Appellant time 
to brief additional issues.  In June 2004, the Appellant 
withdrew his opposition to the Secretary's motion.  By Order 
dated in October 2004, the Court vacated the Board's 
September 2003 decision and remanded the matter for 
readjudication in light of the Secretary's motion and the 
Appellant's response.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  On review, and based on the pleadings filed by 
the parties, it appears that VA has not satisfied its duty to 
notify with respect to the claims currently on appeal.  Thus, 
this case must be remanded for further compliance with the 
VCAA.  

With regard to his claim for service connection for COPD, one 
theory advanced by the veteran is that his currently 
diagnosed COPD is the result of in-service cigarette smoking.  
In argument submitted in January 2005, the veteran's attorney 
requested that VA obtain a medical opinion to see if nicotine 
dependence began in service, or if the in-service smoking 
itself caused COPD.  

For claims filed after June 9, 1998, legislation prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products by a veteran during service.  See 
38 U.S.C.A. § 1103 (West 2002).  Notwithstanding, the veteran 
filed his claim for service connection for respiratory 
problems prior to June 9, 1998.  The claims folder contains a 
November 1998 medical opinion indicating that the veteran's 
COPD is as likely as not the result of cigarette smoking; 
however, the examiner did not provide an opinion regarding 
whether the veteran's in-service smoking caused COPD or 
whether he became nicotine dependent during service.  See 
VAOPGCPREC 2-93 (Jan. 1993) and VAOPGCPREC 19-97 (May 1997).  
Consequently, the Board agrees that the requirements are 
sufficiently met to warrant further VA medical opinion.  See 
38 C.F.R. § 3.159(c)(4) (2004).  

The veteran also contends that the currently assigned 10 
percent rating for residuals of his service-connected nasal 
fracture does not adequately compensate him for the severity 
of his disability.  The veteran most recently underwent a VA 
nose and sinus examination in November 1998.  The veteran's 
attorney argues that the veteran is entitled to a "thorough 
and contemporaneous" VA examination.  On review, the Board 
finds that additional VA examination to determine the current 
severity of the veteran's service-connected residuals of a 
nasal fracture is appropriate.
 
Accordingly, this case is REMANDED as follows:

1.  The RO must send the veteran a 
letter: 

(a) notifying him of the evidence 
necessary to substantiate his claims for 
service connection for rhinitis, 
sinusitis, and COPD; and of the evidence 
necessary to substantiate his claim for a 
rating greater than 10 percent for the 
residuals of a nasal fracture; 

(b) notifying him of the information and 
evidence that he is responsible for 
providing and of the information and 
evidence that VA will obtain; and 

(c) requesting that he provide any 
evidence in his possession that pertains 
to his claims.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a respiratory 
examination to determine the nature and 
etiology of any currently diagnosed COPD.  
All required tests and studies should be 
performed.  The examiner is specifically 
requested to:

(a) obtain a complete history with regard 
to the veteran's smoking habits;

(b) provide an opinion as to whether it 
is more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's COPD is related to his 
active military service or events 
therein, to include tobacco use during 
service as opposed to post-service 
tobacco use; and

(c) if the examiner determines that any 
currently diagnosed COPD is not related 
to tobacco use during service, he/she is 
requested to provide an opinion as to 
whether nicotine dependence arose during 
active service and if so, whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's COPD is related to such 
nicotine dependence.  

All findings and the reasons and bases 
therefore should be set forth in detail.  
Send the claims folder to the examiner 
for review.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ear, nose, and 
throat (ENT) examination to determine the 
current severity of his service-connected 
nasal fracture.  All required tests and 
studies should be performed.  

The examiner is specifically requested to 
identify all symptoms resulting from the 
veteran's service-connected nasal 
fracture and to comment on their 
severity.  

All findings and the reasons and bases 
therefore should be set forth in detail.  
Send the claims folder to the examiner 
for review.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
rhinitis, sinusitis, and COPD; and for a 
rating greater than 10 percent for 
residuals of a nasal fracture.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




